Case 1:17-md-02800-TWT Document 862 Filed 11/05/19 Page 1 of 2

ATTORNEYS AT LAW

CG CONLEY:GRIGGS:PARTIN

CONLEY GRIGGS PARTIN LLP
4200 Northside Parkway, N.W.
Building One, Suite 300

RanseE M. PARTIN Atlanta, Georgia 30327-3007
404-809-2591 ; Voice: 404.467.1155
ranse@conleygriggs.com Fax: 404.467.1166

www.conleygriggs.com

November 5, 2019
VIA FILING

The Honorable Thomas W. Thrash, Jr.

Chief Judge, United States District Court for the Northern District of Georgia
2188 Richard B. Russell Federal Building

75 Ted Turner Drive, S.W.

Atlanta, Georgia 30303

Re: Scheduling Issue related to pending discovery dispute
In re Equifax, Inc., Customer Data Security Breach Litigation,
No. 1:17-MD-2800-TWT

Dear Judge Thrash:

On behalf of the Financial Institution Plaintiffs, I write to apprise the Court of
certain timelines which may be impacted by the Court’s ruling on a discovery issue
presently briefed and before the Court.

As the Court is aware, a dispute exists over whether Equifax can assert the
attorney-client privilege or work product doctrine as to a subpoena for documents that
Equifax provided to its former employee, Graeme Payne, related to his testimony before
federal and state investigatory bodies after the data breach. The parties raised this issue
at the April 3, 2019 status conference, and per the Court’s request, have submitted letter
briefing on the issue. (See Plaintiffs’ letter brief, ECF No. 791, regarding Mr. Payne’s
subpoena objection, ECF No. 624).

Mr. Payne’s deposition is scheduled for November 25, 2019. That date was
coordinated, over some time, between Mr. Payne, his counsel, Financial Institution
Plaintiffs’ counsel, Securities counsel, and Defense counsel. The Financial Institution
Plaintiffs believe that the documents in dispute are necessary for Mr. Payne’s
deposition. Plaintiffs hope to proceed with the deposition on the 25" and not burden
Mr. Payne and his counsel by seeking to reschedule the date, which may not be possible
before the currently scheduled December 31 close of discovery.

 

 

 

 
 

Case 1:17-md-02800-TWT Document 862 Filed 11/05/19 Page 2 of 2

CGP CONLEY:GRIGGS:PARTIN

ATTORNEYS AT LAW

Hon. Thomas W. Thrash, Jr.
November 5, 2019
Page |2

We respectfully seek the Court’s guidance on whether the dispute over the
documents in Mr. Payne’s custody will be resolved before the November 25" deposition,
or if we should notify Mr. Payne that Plaintiffs will need to reschedule his deposition for

a later date.

We thank the Court for its consideration of this matter, and understand the Court
has numerous other pending issues and limited resources, but we did want to apprise
the Court that this issue could affect the deadlines in this case.

Sincerely,

7

Ranse M. Partin,
Co-Liaison Counsel
Financial Institution Plaintiffs’

RMP:skt

cc: David L. Balser, Esq.
Phyllis B. Sumner, Esq.
S. Stewart Haskins II, Esq.
Gary F. Lynch, Esq.
Joseph P. Guglielmo, Esq.

 

 

 
